Order filed March 25, 2021




                                         In The

                       Fourteenth Court of Appeals

                                 NO. 14-20-00746-CV

                       IN RE THE COMMITMENT OF M.G.

                        On Appeal from Probate Court No. 3
                               Harris County, Texas
                         Trial Court Cause No. 531010003


                                        ORDER

         This is an appeal from an order requiring court-ordered mental health services
under chapter 574 of the Health and Safety Code. See Tex. Health & Safety Code
§ 574.070. Appellant’s brief was due March 22, 2021. No brief has been filed.

         We order appellant’s appointed counsel, Martina Cartwright, to file
appellant’s brief by April 12, 2021. If the brief is not filed by that date, the court
may require appointment of new counsel due to the failure to timely file appellant’s
brief.

                                     PER CURIAM

Panel consists of Justices Christopher, Wise, and Hassan.